An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-621
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 20 May 2014


ROBERT KING, ANN KING, MARGARET
WHALEY and A. WILLIAM KING,
          Plaintiffs,

      v.                                      Pender County
                                              No. 07 CVS 617
ROBERT ORR and MARIANNE ORR,
          Defendants.

ROBERT KING, ANN KING, MARGARET
WHALEY, A. WILLIAM KING, FLORA
REINHOLD, LAWRENCE REINHOLD,
ELBERT CHRISTIAN, NEBBE DONALDSON,
SYLVIA SANDERS, ROSALYN KING,
ASHLEY W. KING, JEFFREY THOMAS
KING, MICHAEL WILLIAM KING,
ELIZABETH KING, and BRENDAN THOMAS
KING,
          Plaintiffs,

      v.                                      Pender County
                                              No. 05 SP 144-146
ROBERT ORR and MARIANNE ORR,
          Defendants.


      Appeal by plaintiffs from order entered 20 December 2012 by

Judge Phyllis M. Gorham in Pender County Superior Court.                      Heard

in the Court of Appeals 24 October 2013.


      Shipman & Wright, LLP, by W. Cory Reiss, for plaintiffs-
      appellants.
                                              -2-
      Murchison, Taylor & Gibson, PLLC, by Andrew K. McVey, for
      defendants-appellees.


      GEER, Judge.


      Plaintiffs Robert King, Ann King, Margaret Whaley, and A.

William King (collectively "the Kings") appeal from an order

denying       in   part     their    motion       for   a    preliminary         injunction.

Recognizing that this appeal is interlocutory, plaintiffs argue

that the order -- which denies their right to erect a fence of

their        own   choosing       around      a     family       cemetery        located    on

defendants' property and denies the Kings other than Ms. Whaley

use     of    a    60-foot       easement     to     access       the     cemetery    --    is

immediately appealable because it raises issues of collateral

estoppel, res judicata, and the law of the case.

      Our appellate courts have recognized that appeals involving

those doctrines may affect a substantial right so as to warrant

an interlocutory appeal, but only when a refusal to allow the

appeal        could       give    rise      to      duplicative          litigation        with

potentially        inconsistent          results.           In    this     case,     however,

plaintiffs have failed to show that there is a possibility of

inconsistent          results        absent       immediate            appeal.       Because

plaintiffs         have     failed     to     establish          any     other    basis    for

appellate jurisdiction over this interlocutory order, we dismiss

the appeal.
                                       -3-
                                      Facts

       This   appeal      arises     out     of   a     long-standing           dispute

concerning    the   King    family    cemetery        that    is     located    on    the

property of defendants Robert and Marianne Orr.                      Although a more

detailed factual background may be found in King v. Orr, 209

N.C. App. 750, 709 S.E.2d 602, 2011 WL 532295, 2011 N.C. App.

LEXIS 221 (2011) (unpublished) ("King I"), disc. review denied,

365 N.C. 201, 710 S.E.2d 16 (2011), we summarize the facts and

procedural history pertinent to this appeal.

       Defendants' property constitutes one tract of a much larger

parcel of land that at one time in the early 1900s was owned by

A.D.   King   and   has    since     been    divided         among    his   heirs      or

otherwise sold.        Defendants purchased their property in 1990

pursuant to a general warranty deed referencing the "Thompson

Map," which marked the outline of the cemetery on the property.

The cemetery lies within defendants' yard not far from their

house.

       Defendants maintained the cemetery and allowed plaintiffs

to visit the cemetery without incident for 14 years.                           In 2004,

however, the fence surrounding the cemetery fell into disrepair

and a dispute arose between defendants and plaintiffs concerning

the type of fence to be erected around the cemetery.                                 As a
                                                -4-
result of the dispute, defendants withdrew their consent for

plaintiffs to visit the cemetery.

       On 27 June 2005, plaintiffs filed a complaint initiating a

special      proceeding         before       the    clerk     of    court      (the      "special

proceeding"),             pursuant     to    N.C.     Gen.    Stat.      §    65-75      (2005),1

seeking         an    order    allowing        plaintiffs          to   enter       defendants'

property to restore, maintain, and visit the cemetery, and to be

allowed to erect a suitable fence around the cemetery.

       On 2 July 2007, plaintiffs filed another complaint ("the

civil      action"),        seeking     injunctive        relief        and    a    declaratory

judgment, as well as asserting alternative claims for breach of

contract and an action to quiet title.                             The complaint alleged

that       defendants         bought        their     property      subject         to   several

property         interests       of     plaintiffs        including           (1)    a   60-foot

easement running along the edge of defendants' property leading

to the cemetery, (2) a 12-foot road exception running along the

western edge of defendants' property to a point in Topsail Sound

known      as    Eden's       Landing,        and   (3)      the    statutory        rights   of

plaintiffs           to    access     the     cemetery.        The      complaint         further

alleged that defendants had erected a gate preventing plaintiffs

from using the 60-foot easement and the 12-foot exception and

sought a permanent injunction ordering defendants to remove the
       1
      This provision was repealed in 2007 and is now found in
N.C. Gen. Stat. § 65-102 (2013).
                                       -5-
gate and enjoining and restraining defendants from interfering

with    plaintiffs'    use     of    the   easements       and   access   to    the

cemetery.

       On 21 November 2007, the clerk of court entered an order in

the special proceeding finding that each of the plaintiffs was a

direct lineal descendant of at least one person interred in the

cemetery and granting plaintiffs the right to restore, maintain,

and/or visit the cemetery, subject to certain restrictions.                     The

order limited the Kings' access to the cemetery to the public

roads until such time as the Kings' rights to the easement and

the 12-foot road exception were finally determined in the civil

action.    Neither party appealed from the clerk of court's order.

       Thereafter, litigation in the civil action continued and,

upon   cross-motions     by    the   parties   for    summary     judgment,     the

trial court entered an order on 7 August 2009 granting summary

judgment    in   favor    of    plaintiffs.          The    order   found      that

defendants took title to their property subject to the 60-foot

easement and the 12-foot road exception.                   The order concluded

that (1) plaintiffs were entitled to use the 60-foot easement to

access the cemetery, (2) plaintiffs Robert King, Ann King, and

Margaret Whaley had the right to use the 12-foot exception to

access Eden's Landing, (3) the boundaries of the cemetery were

established by the "Orr Map" (referred to as the "Thompson Map"
                                -6-
in King I and in this opinion), and (4) defendants were enjoined

from interfering with plaintiffs' access to the 60-foot easement

or the 12-foot exception.

    Defendants appealed the order, and this Court affirmed in

part and reversed and remanded in part in an opinion filed on 15

February 2011.    King I, 2011 WL 532295 at *10, 2011 N.C. App.

LEXIS 221 at *26.    Regarding the 60-foot right-of-way easement,

King I noted that "Margaret Whaley took title to Tract Five by

virtue of a deed which contained an explicit reference to the

Estate map[,]" which clearly depicted the 60-foot right-of-way

easement.    Id., 2011 WL 532295 at *7, 2011 N.C. App. LEXIS 221

at *19.     Accordingly, this Court affirmed the summary judgment

order as to Margaret Whaley's rights to the 60-foot easement.

Id., 2011 WL 532295 at *9, 2011 N.C. App. LEXIS 221 at *25.

However, the Court concluded that Robert King, Ann King, and A.

William King were not entitled to use the 60-foot right-of-way

easement because they did not own any property within the area

platted and recorded in the Estate Map, they were consequently

simply members of the public with respect to the right-of-way,

and the right-of-way was not dedicated to the public.   Id., 2011

WL 532295 at *8, 2011 N.C. App. LEXIS 221 at *21-22.     However,

this Court remanded for a determination regarding whether the
                                      -7-
Kings had acquired an easement by implication.                Id., 2011 WL

532295 at *9, 2011 N.C. App. LEXIS 221 at *23.

    As for the 12-foot exception, King I held that there was a

genuine question of material fact as to ownership of the 12-foot

exception because defendants had presented evidence that called

into question whether the 12-foot exception referenced in a 1932

deed was the same real property described in defendants' deed.

Id., 2011 WL 532295 at *6, 2011 N.C. App. LEXIS 221 at *15.

Therefore,   King   I     remanded    this    case   "to    make   a   proper

determination as to whether the 1932 deed and the twelve foot

exception are, in fact, the same real property that was later

divided in the Estate map, as well as findings regarding what

happened   with   that    real    property   prior   to   Defendants   taking

title to Tract Six."        Id.     This Court also noted that without

knowing who owned the 12-foot exception, it could not address

plaintiffs' alternative arguments that they obtained easements

in the 12-foot exception by prescription or by implication from

prior use.   Id., 2011 N.C. App. LEXIS 221 at *16.

    Finally, the Court affirmed the order as to the boundaries

of the cemetery.         Id., 2011 WL 532295 at *9, 2011 N.C. App.

LEXIS 221 at *25.        This Court concluded that the Thompson map

was controlling as to the cemetery boundaries and that all the

plaintiffs are entitled to enjoin the removal of the fence or
                                       -8-
interference with any portion of the cemetery.                      Id., 2011 WL

532295 at *9, 2011 N.C. App. LEXIS 221 at *23-*25.                    Our Supreme

Court denied defendants' petition for discretionary review on 15

June 2011.      King v. Orr, 365 N.C. 201, 710 S.E.2d 16 (2011).

      The record does not show that either party took any action

to proceed to trial on the issues as remanded by this Court, and

the issues remain pending as of this appeal.                    Instead, on 1

September 2011, plaintiffs Robert King and A. William King went

to defendants' property to stake out the 60-foot easement to the

cemetery.       They purported to be acting as agents of Ms. Whaley,

but when they did not offer anything to substantiate their claim

of authority to act as Ms. Whaley's agent, Ms. Orr, with the

help of a deputy sheriff of the Pender County Sheriff's Office,

directed the Kings to leave.

      On   13    February   2012,     the    clerk    of   court,    sua     sponte,

ordered    that    the    special    proceeding       be   transferred       to    the

superior court to be adjudicated with all outstanding issues of

the   civil     action.      In     addition,    in    the   spring     of        2012,

defendants contacted the Pender County Board of Commissioners

("the Board")      to request its consent to allow defendants to

disinter the graves and remove the cemetery pursuant to N.C.

Gen. Stat. § 65-106 (2011).             A public hearing on defendants'

request to the Board was scheduled for 21 May 2012.
                                        -9-
    On 9 May 2012, plaintiffs filed a motion for a preliminary

injunction in the civil action (1) to allow a surveyor to stake

out a 60-foot easement and cemetery boundary in accordance with

King I, (2) to allow plaintiffs to place a fence around the

cemetery   boundary       as   shown   by    the   Thompson   Map,      and   (3)   to

increase visiting hours to two hours.                  A hearing on this motion

was held before Judge Erwin Spainhour on 21 May 2012, the same

day as the public hearing before the Pender County Board of

Commissioners.          Judge Spainhour deferred ruling on the motion

until   after     the    Board   of    Commissioners      made     a   decision     on

whether to grant defendants' request to move the cemetery.

    At the public hearing, the Board deferred their decision on

whether to grant consent to disinter for two months to allow the

parties time to settle the dispute on their own.                          When the

parties were unable to reach an agreement, the Board, in July

2012, granted consent for defendants to disinter the cemetery.

    On 2 August 2012, plaintiffs filed a motion for an order to

show cause and notice of hearing for civil contempt.                     The motion

alleged    that    defendants     had       violated    the   27   November     2007

special proceeding order and the 7 August 2009                         civil action

summary judgment order, to the extent affirmed by the Court of

Appeals, by       (1)   applying for and receiving consent from                     the
                                       -10-
Board to remove the cemetery and (2) having Robert King and A.

William King removed from their property.

      On 10 August 2012, plaintiffs filed an additional action,

12 CVS 794, in which they petitioned the superior court for writ

of certiorari to review the decision of the Board, and, in the

alternative, a request for a declaratory judgment.                  On 13 August

2012, the clerk of court transferred plaintiffs' petition to the

Superior Court.          On 28 August 2012, plaintiffs filed a motion

for a preliminary injunction in this new action, 12 CVS 794,

seeking to enjoin defendants from disinterring the cemetery.

      On    17     September      2012,     Judge     Phyllis    Gorham      heard

plaintiffs'       motion   for    preliminary       injunction   in   the    civil

action and the parties' motions for and against granting the

petition for writ of certiorari in 12 CVS 794.                   On 20 December

2012,    the     trial   court    entered   an   order    denying     the   Kings'

petition for writ of certiorari, concluding that "the action of

the     Commissioners      is    not   quasi-judicial     and    therefore     not

properly subject to review pursuant to the statutory authorities

cited by Plaintiffs in their Petition[.]"                 Plaintiffs appealed

the 20 December 2012 order in a separate appeal, King v. Pender

Cnty., ___ N.C. App. ___, ___ S.E.2d ___, COA13-618 (2014).                     In

a separate opinion filed contemporaneously with this opinion, we

have dismissed the appeal as interlocutory because plaintiffs'
                                          -11-
claim      for     a     declaratory     judgment      and     their     motion     for

preliminary injunction are still pending.

      On     20   December     2012,    the   trial    court    entered    an     order

granting in part and denying in part plaintiffs' motion for a

preliminary injunction that was filed in this case (as opposed

to the motion filed in 12 CVS 794).                   The order recognized that

defendants had obtained permission from the Board to relocate

the cemetery from the Orr property and that the subject matter

of the order would be mooted in the event the cemetery were to

be relocated.           The order, therefore, stated that it "addresses

the rights of the parties until such time as the cemetery is

relocated, without prejudice to the rights of the Defendants to

completion of the relocation of the cemetery in accordance with

N.C. Gen. Stat. § 65-106."

      The order concluded that (1) plaintiffs are entitled to

stake   out       the    boundaries     of    the   cemetery    pursuant     to     the

Thompson Map; (2) plaintiffs are not entitled to erect a fence

of   their    own       choosing   on   the   boundary   of    the     cemetery;    (3)

Margaret Whaley is entitled to stake out and use the 60-foot

easement as depicted in the Estate Map but not the Thompson Map;

and (4) plaintiffs Robert King, Ann King, and A. William King

are not entitled to use the 60-foot easement.
                                           -12-
    In addition, the trial court ordered defendants to allow

surveyors to access their property for the purposes of surveying

the cemetery boundaries as depicted on the Thompson Map and the

60-foot easement as depicted on the Estate Map and also to allow

Margaret    Whaley   to   clear       and    use    the     easement.     The     order

reaffirmed plaintiffs' right to access the cemetery via Willwood

Lane and Willwood Lane Extension, as provided in the special

proceeding order, for as long as the cemetery remained located

on defendants' property.             Finally, the order stated that "[a]s

to the remaining issues raised by the Motions, the Motions are

denied."    Plaintiffs appealed the order to this Court.

                                     Discussion

    We must first address whether this Court has jurisdiction

to hear this appeal.            Plaintiffs concede that the denial of a

motion     for   preliminary         injunction      is     interlocutory.           "An

interlocutory     order    is    one       made    during    the    pendency    of    an

action, which does not dispose of the case, but leaves it for

further    action    by   the    trial      court    in     order   to   settle      and

determine the entire controversy." Veazey v. City of Durham, 231

N.C. 357, 362, 57 S.E.2d 377, 381 (1950).

    "Generally,      there      is    no    right    of     immediate    appeal    from

interlocutory orders and judgments."                      Goldston v. Am. Motors

Corp., 326 N.C. 723, 725, 392 S.E.2d 735, 736 (1990).                     However,
                                      -13-
          immediate appeal of interlocutory orders and
          judgments is available in at least two
          instances.     First, immediate review is
          available when the trial court enters a
          final judgment as to one or more, but fewer
          than all, claims or parties and certifies
          there is no just reason for delay [under
          Rule 54(b) of the Rules of Civil Procedure].
          . . . Second, immediate appeal is available
          from an interlocutory order or judgment
          which affects a substantial right.

Sharpe v. Worland, 351 N.C. 159, 161–62, 522 S.E.2d 577, 579

(1999)   (internal      quotation     marks    omitted).         "[I]t     is     the

appellant's    burden    to    present      appropriate       grounds    for     this

Court's acceptance of an interlocutory appeal[.]"                     Jeffreys v.

Raleigh Oaks Joint Venture, 115 N.C. App. 377, 379, 444 S.E.2d

252, 253 (1994).

    Because Rule 54(b) does not apply to this type of order,

plaintiffs contend that jurisdiction is appropriate under the

substantial right exception.             They contend, citing N.C. Farm

P'ship v. Pig Improvement Co., 163 N.C. App. 318, 593 S.E.2d 126

(2004), and McCallum v. N.C. Coop. Extension Serv. of N.C. State

Univ.,   142   N.C.     App.    48,   542     S.E.2d    227    (2001),     that    a

substantial    right    is    affected   because       the   appeal     raises    the

issues of collateral estoppel, res judicata, and the law of the

case.

    In McCallum, this Court held that denial of a defendant's

motion for summary judgment based on the defense of res judicata
                                      -14-
may be immediately appealed because it "raises the possibility

that a successful defendant will twice have to defend against

the same claim by the same plaintiff, in frustration of the

underlying principles of claim preclusion."                        Id.      at 51, 542

S.E.2d at 231.       The same rationale applies to appeals that raise

the issue of collateral estoppel:

                  Like res judicata, collateral estoppel
            (issue preclusion) is designed to prevent
            repetitious lawsuits over matters which have
            once been decided and which have remained
            substantially static, factually and legally.
            Under    collateral   estoppel,     parties   are
            precluded from retrying fully litigated
            issues that were decided in any prior
            determination,     even    where     the   claims
            asserted are not the same.        The denial of
            summary     judgment    based    on    collateral
            estoppel, like res judicata, may expose a
            successful defendant to repetitious and
            unnecessary lawsuits.

Id. (internal citations and quotation marks omitted).                          N.C. Farm

Partnerships,       applying    McCallum,        held     that     a    denial    of    a

preliminary      injunction    affected      a    substantial          right    and    was

immediately appealable when an Iowa court had previously granted

a preliminary injunction in favor of appellants, who argued,

albeit ultimately unsuccessfully, that the trial court was bound

by   the    Iowa    injunction      under    the        doctrine       of    collateral

estoppel.       163 N.C. App. at 321, 593 S.E.2d at 129.

     This Court has clarified, however, that not every appeal

raising    an    issue   of   res   judicata      or    collateral          estoppel    is
                                        -15-
necessarily immediately appealable.                 Country Club of Johnston

Cnty., Inc. v. U.S. Fid. & Guar. Co., 135 N.C. App. 159, 166,

519 S.E.2d 540, 545 (1999).               Rather, a substantial right is

affected    "so    as   to     permit   immediate     appeal   only    'where    a

possibility of inconsistent verdicts exists if the case proceeds

to trial.'"       Id. at 167, 519 S.E.2d at 546 (quoting Cmty. Bank

v. Whitley, 116 N.C. App. 731, 733, 449 S.E.2d 226, 227 (1994)).

See also Heritage Operating, L.P. v. N.C. Propane Exch., LLC,

___ N.C. App. ___, ___, 727 S.E.2d 311, 316 (2012) (applying

Country Club and dismissing appeal as interlocutory where "there

is   no   possibility     of    a   verdict    in   the   instant     case   being

inconsistent with any previous judicial determinations").2

      Thus, mere invocation of the doctrines of res judicata and

collateral estoppel is not sufficient to establish the existence

of a substantial right that would be lost in the absence of an

immediate appeal.        The appellant must show that, as a result of

dismissal   of    the    interlocutory     appeal,     the   parties    would   be

subject to relitigation of previously determined matters that

would give rise to a risk of inconsistent verdicts or judicial

determinations.         Plaintiffs have failed to make the necessary

showing.    Contrary to the cases allowing interlocutory appeals
      2
      As for the doctrine of law of the case, plaintiffs have not
cited, and we have not found, any North Carolina cases holding
that interlocutory orders raising law of the case issues may
affect a substantial right.
                                   -16-
based on res judicata or collateral estoppel, in this case,

"[t]here has been no decision by any court or jury that could

prove to be inconsistent with a future decision."                Robinson v.

Gardner, 167 N.C. App. 763, 769, 606 S.E.2d 449, 453 (2005)

(emphasis added).

    Instead,    this   Court    anticipated    that    the   parties   would

resolve the remaining issues on remand.               Plaintiffs have not

pursued a final judgment in which the trial court would comply

with this Court's mandate by addressing the outstanding issues.

Instead, plaintiffs sought themselves to relitigate issues that

they claim were resolved on appeal through the use of a motion

for a preliminary injunction.         The mandate in King I did not

anticipate that this litigation would proceed in this piecemeal

fashion with no final resolution.

    By    appealing    the     interlocutory       preliminary    injunction

order, plaintiffs seek immediate relief from the trial court's

application of King I.       Whether or not immediate review of the

motion   for   preliminary      injunction    is    granted,     the   issues

remanded by this Court in King I remain pending and will need to

be resolved at trial.          Plaintiffs provide no explanation why

they could not proceed as directed by this Court, obtain a final

judgment, and then seek review from this Court of all of the

trial court's rulings in one appeal.
                                          -17-
      Plaintiffs do not and cannot contend that the issues to be

decided   at   that    trial     have     already       been    decided   and    would

subject   plaintiffs       to    relitigation.            The    relief   sought      by

plaintiffs     in   this    appeal   does        not    have    any   effect    on   the

pending issues on remand, which are concerned with establishing

plaintiffs'     property        rights     in     the     easement      and    12-foot

exception without regard to any rights of plaintiffs pursuant to

the special proceeding order.                  Therefore, immediate review is

not required to protect the parties from relitigation of issues

already decided, so plaintiffs have failed to meet their burden

of   showing   the    existence      of    a     substantial      right   warranting

immediate appeal.          See also Cmty. Bank, 116 N.C. App. at 733,

449 S.E.2d at 227 (dismissing appeal as interlocutory because

facts of case would not lead to "possibility of inconsistent

verdicts").

      Plaintiffs also argue, citing Mills v. Carolina Cemetery

Park Corp., 242 N.C. 20, 27, 86 S.E.2d 893, 898 (1955), that the

appeal affects plaintiffs' substantial right to protect family

graves.      Although protecting the graves may be a substantial

right, plaintiffs have not shown that this right would be lost

in the absence of an immediate appeal of the denial of the

motion for preliminary injunction in this case.
                                             -18-
    Plaintiffs         contend        that    immediate      review       is     necessary

because defendants have obtained permission from the Board to

disinter and remove the graves from their property.                            However, in

ruling    on    the    motion    for     a    preliminary     injunction          in    this

action, the trial court did not address whether defendants could

legally disinter and remove the cemetery from their property.

Consequently, if we were to address the merits of this appeal,

nothing    in    the    opinion       would     resolve    the    question         whether

defendants      may    move     the    cemetery,      which      is   the       basis   for

plaintiffs' claim of a substantial right.

    That question is, however, the subject of the 2 August 2012

motion    for    civil     contempt,          the   motion    for     a        preliminary

injunction filed in 12 CVS 794, and the petition for writ of

certiorari and request for a declaratory judgment.                         Although the

trial court denied the petition for writ of certiorari, the

declaratory judgment action, the motion for contempt, and the

motion for a preliminary injunction all remain pending.

    In sum, plaintiffs have failed to demonstrate the existence

of a substantial right that would be lost absent an immediate

appeal    of    the    interlocutory         order.       Plaintiffs'          appeal   is,

therefore, dismissed.


    Dismissed.

    Judges STEPHENS and ERVIN concur.
                         -19-
Report per Rule 30(e).